DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16, 28 and 30  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larsen et al. (US 2020/0196071 A1).

a receiver housing [Accelerometer integrated in the housing] for placement inside a space [Housing] of a hearing device [The accelerometer can be used to sense orientation, coordinate acceleration, vibration, shock, and falling. The accelerometer may be a microelectromechanical systems (MEMS) accelerometer. Paragraph 0021]; 
a receiver accommodated in the receiver housing [The hearing assistive device 50 has at least one input transducer or microphones 25 picking up an audio signal. Paragraph 0035]; and 
a primary sensor [Sensor 57 on FIG. 5] carried by the receiver housing, wherein the primary sensor is configured to measure a physiological parameter from an ear canal of a user [The microcontroller 56 receives the wirelessly received sensor signal and the sensor signal from the sensor 57 and processes the synchronized sensor signal to detect and extract characteristics in the physiologic data. Paragraphs 0019 and 0036].  

As to claim 16, Larsen discloses the apparatus of claim 15, where the primary sensor is a Photoplethysmogram (PPG) sensor [Paragraph 0019].

As to claim 28, Larsen discloses the apparatus of claim 15, wherein the primary sensor is at a peripheral part of the receiver housing [FIG.5 and Paragraph 0036].  

As to claim 30, Larsen discloses the apparatus of claim 15, wherein the primary sensor is attached to the receiver housing [FIG. 5 and Paragraph 0036].

Allowable Subject Matter
Claims 1-14, 17-25 are allowed.
Claims 26-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 16, 28 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 1, 2022